ORDER ON MANDATE
PER CURIAM.
Whereas, the judgment of this court was entered on January IS, 1974 (289 So.2d 481) reversing the order of the Circuit Court for Dade County, Florida, in the above styled cause; and
Whereas, on review of this court’s judgment, by certiorari, the Supreme Court of Florida, by its opinion and judgment filed May 21, 1975 (314 So.2d 561), and mandate now lodged in this court, quashed this court’s judgment;
Now, therefore, It is Ordered that the mandate of this court heretofore issued in this cause on February 26, 1974 is withdrawn, the judgment of this court filed January 15, 1974 is vacated, the said opinion and judgment of the Supreme Court of Florida is herewith made the opinion and judgment of this court and the order of the Circuit Court is reinstated and affirmed. Costs allowed shall be taxed in the Circuit Court (Rule 3.16, subd. b, F.A. R.).